EXHIBIT 99.2 Cilion, Inc. Financial Report December 31, 2011 Contents Independent Auditor’s Report 1 Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 - 6 Notes to Consolidated Financial Statements 7 - 18 Report of Independent Auditors The Board of Directors and Stockholders of Cilion, Inc. We have audited the accompanying consolidated balance sheets of Cilion, Inc. and Subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express our opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate inthe circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Cilion, Inc. at December 31, 2011 and 2010, and the results oftheir operations andtheir cash flows for the years then ended, in conformity with the U.S. generally accepted accounting principles. /s/ McGladrey, LLP Des Moines, Iowa September 19, 2012 1 Cilion, Inc. Consolidated Balance Sheets December 31, 2011 and 2010 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories - Prepaid expenses and other Recoverable income taxes - Equipment held for sale Deferred loan fees, net Other current assets - Total current assets Property and equipment, net Deposits Investments Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Other accrued expenses Current portion of long-term debt Total current liabilities Deferred income taxes STOCKHOLDERS' EQUITY Series A Series B Series B Warrants Series C Common stock Additional paid in capital Accumulated deficit ) ) $ $ See Notes to Consolidated Financial Statements. 2 Cilion, Inc. Consolidated Statements of Operations Years Ended December 31, 2011 and 2010 Plant rents $ $ Selling, general and administrative expenses Interest expense Impairment of assets Impairment of investment - Equity loss from unconsolidated subsidiary - (Gain) loss on equipment held for sale ) Loss on disposal of equipment Site development cost - Operating Expenses Other income Loss before income taxes ) ) Benefit provision for income taxes - - Net loss $ ) $ ) See Notes to Consolidated Financial Statements. 3 Cilion, Inc. Consolidated Statements of Stockholders’ Equity Years Ended December 31, 2011 and 2010 Warrants to Purchase Additional Preferred Stock Common Stock Preferred Paid-in Accumulated Shares Amount Shares Amount Stock Capital Deficit Total Balance at December 31, 2009 $ ) $ Vesting of restricted stock - Employee option expense - Issuance of Series C, net of offering costs of $22,969 - Net loss - ) ) Balance at December 31, 2010 ) Forfeiture of employee options ) ) Issuance of Series C, net of offering costs of $60 Net loss ) ) Balance at December 31, 2011 $ ) $ See Notes to Consolidated Financial Statements. 4 Cilion, Inc. Consolidated Statements of Cash Flows Years Ended December 31, 2011 and 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net income (loss) to cash used in operating activities: Depreciation Net (gain) loss on equipment ) Loss on disposal of equipment Equity loss from unconsolidated subsidiary - Impairment of asset group Impairment of investment - Forfeiture of employee options ) Stock-based compensation expense - Amortization of deferred loan fees Changes in operating assets and liabilities: Prepaids and other current assets Recoverable income taxes ) Receivables ) Inventories Other current assets Accounts payable ) ) Accrued payroll and related taxes - ) Other accrued expenses ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of equipment held for sale Other assets - Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Loan fees incurred ) ) Proceeds from term loan - Payments on term loan ) ) Proceeds from Series C Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) CASH AND CASH EQUIVALENTS Beginning of the year End of the year $ $ (Continued) 5 Cilion, Inc. Consolidated Statements of Cash Flows (Continued) Years Ended December 31, 2011 and 2010 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ $ Taxes ) See Notes to Consolidated Financial Statements. 6 Note 1.Nature of Operations Cilion, Inc. and Subsidiaries (hereinafter referred to as Cilion or the Company) was organized on May 16, 2006, under the laws of the state of Delaware to construct and operate several fuel grade ethanol plants (Plants). Construction on the Company’s first plant began in August 2006 in Keyes, California. The Keyes plant started production in November 2008 with a capacity of 55 million gallons of ethanol per year on an undenatured basis. The plant sold its co-product wet distillers grain to local dairies as feed. In April 2009, the Company decommissioned the Keyes plant to prevent further loss of equity due to negative margin operating conditions. In December 2009, the Company entered into a lease agreement with Aemetis, Inc. for the lease of the plant with an initial term of 36 months and monthly rentals of $250,000, plus all costs associated with the plant.Lease payments are to begin once the plant has been retrofitted and is once again operational. Note 2.Summary of Significant Accounting Policies Principles of consolidation and other investments:The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, EE Leasing, Inc., and Western Ag Holdings, LLC.All significant intercompany accounts and transactions have been eliminated in consolidation. For investments in which the Company owns less than 20% of the nonvoting shares and does not have significant influence over operating and financial policies of the investees, the cost method of accounting is used. Under the cost method of accounting, the Company does not record its share in the earnings and losses of the companies in which it has an investment. Use of estimates:The preparation of financial statements in conformity with U.S generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue recognition:The Company rents their ethanol plant to a customer.Rental income is recognized on a monthly basis over the term of the rental agreement. The rental income is paid to Company in monthly installments of $250,000.The lease currently contains a renewal option, but no purchase option. Cash and cash equivalents:The Company considers all highly liquid short-term investments purchased with a maturity of three months or less to be cash equivalents. As of December 31, 2011, the Company’s cash equivalents were comprised primarily of money market funds and commercial paper. The Company’s cash equivalents are subject to potential credit risk. The Company’s cash management and investment policies restrict investments to investment grade, highly liquid securities. The carrying value of cash and cash equivalents approximates fair value. Accounts receivable:Accounts receivable are recorded at their estimated net realizable value. Accounts are considered past due if payment is not made on a timely basis in accordance with the Company’s credit terms.Accounts considered uncollectible are written off. The Company’s estimate of the allowance for doubtful accounts is based on historical experience, its evaluation of the current status of receivables, and unusual circumstances, if any. At December 31, 2011, the Company was of the belief that such amounts would be collectible and thus an allowance was not considered necessary. It is possible this estimate will change in the future. 7 Note 2. Summary of Significant Accounting Policies (Continued) Inventories:Corn, chemicals, supplies and work in process inventories are stated at the lower of cost or market on the first-in, first-out method. Ethanol and distillers grains are stated at the lower of average cost or market. A summary of inventories as of December 31, 2010 are as follows: Raw materials $ Parts $ Equipment held for sale:Long-lived assets classified as held for sale are measured at the lower of carrying amount or net realizable value (fair value, less cost to sell).Long-lived assets are not depreciated while classified as held for sale.Assets held for sale are included in current assets in the consolidated balance sheet since the Company expects to dispose of them within the next 12 months. Property and equipment:Property and equipment are stated at cost less accumulated depreciation. Depreciation is provided principally on the straight-line method over the estimated useful lives with the following estimated useful lives: Years Building and improvements 20 Vehicles 5 Office furnishings and computer related 3 - 7 Equipment, not process related 7 Machinery and equipment 20 Land and permanent land improvements are capitalized at cost. Nonpermanent land improvements and construction in progress are capitalized and depreciated upon the commencement of operations of the property. Impairment of long-lived assets:We assess the impairment of long-lived assets, including property and equipment and purchased intangibles, subject to amortization, when events or changes in circumstances indicate that the fair value of assets could be less than their net book value. In such event, we assess long-lived assets for impairment by determining their fair value based on the forecasted, undiscounted cash flows the assets are expected to generate, plus the net proceeds expected from the sale of the asset. An impairment loss would be recognized when the fair value is less than the related asset’s net book value, and an impairment expense would be recorded in the amount of the difference. Forecasts of future cash flows are judgments based on our experience and knowledge of our operations and the industries in which we operate. These forecasts could be significantly affected by future changes in market conditions, the economic environment, including inflation, and capital spending decisions of our customers. 8 Note 2.Summary of Significant Accounting Policies (Continued) Deferred loan fees:Fees and costs related to securing debt financing are recorded as deferred loan fees. Deferred loan fees are stated at cost and amortized using the effective interest method over the term of the loans.During 2011, the current holder of the note assumed the loan documents for the Company and paid off the participants.The Company incurred loan fees associated with the new loan and they will be amortized over the term of the loan. Stock-based compensation:U.S. GAAP requires the recognition of compensation cost using a fair value based method whereby compensation cost is measured at the grant date based on the value of the award and is recognized over the service period, which is usually the vesting period. The Company uses the Black-Scholes pricing model to calculate the fair value of options and warrants issued to both employees and nonemployees. Stock issued for compensation is valued using the market price of the stock on the date of the related agreement. The expense is recognized for each grant in the vesting month of the vesting shares. Income taxes:Deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carryforwards and deferred tax liabilities are recognized for taxable temporary differences.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. On January 1, 2009, the Company adopted the accounting standard on accounting for uncertainty in income taxes, which addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Under this guidance, the Company may recognize the tax benefit from an uncertain tax position only if it is more-likely-than-not that the tax position will be sustained on examination by taxing authorities, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate settlement.The guidance on accounting for uncertainty in income taxes also addresses de-recognition, classification, interest and penalties on income taxes, and accounting in interim periods. The Company or one of its subsidiaries files income tax returns in the U.S. federal jurisdiction and various other state jurisdictions.With few exceptions, the Company is no longer subject to U.S. federal, or state and local income tax examinations by tax authorities for years before 2007.It is difficult to predict the final timing and resolution of any particular uncertain tax position.Based on the Company’s assessment of many factors, including past experience and complex judgments about future events, the Company does not currently anticipate significant changes in its uncertain tax positions over the next 12 months. Subsequent events:The Company has evaluated subsequent events through September 19, 2012, the date on which the financial statements were available to be issued.See Notes 3, 6, 7, and 12 for a discussion of the subsequent event noted. Reclassifications:The accompanying consolidated financial statements contain certain reclassifications to conform to the presentation used in the current period. The reclassifications had no impact on stockholders’ equity, working capital, or net income. 9 Note 3.Plan of Merger and Subsequent Event On July 6, 2012, the Company entered into an agreement and plan of merger for 100% of the stock of the Company in exchange for $16,500,000, a $5,000,000 subordinated note, plus all cash and cash equivalents held by the Company, less any indebtedness and transaction expenses and 20,000,000 shares of Aemetis Inc. common stock. Note 4.Property and Equipment Property and equipment consisted of the following at December 31: Land $ $ Building and improvements Vehicles Office furnishings and computer related Equipment, not process related Machinery and equipment Construction in progress - Less accumulated depreciation ) ) Property and equipment, net $ $ In 2010, given the current market and ethanol industry conditions, management evaluated the Keyes facility for possible impairment based on projected future cash flows from operations of this facility, in accordance with the Company’s policy for evaluating impairment of long-lived assets. In determining future discounted cash flows, the Company has made significant assumptions concerning the future viability of the ethanol industry, the future price of corn in relation to the future price of ethanol and the overall demand in relation to production and supply capacity.The Company evaluated the fair value of the plant by looking at recent ethanol plant sales along with current market prices for publically traded ethanol companies. The estimated fair value exceeded the carrying values, and therefore, impairment charges of approximately $34,000,000 were recognized at December 31, 2010. Note 5. Equipment Held for Sale Additional equipment and materials have been purchased for sites beyond Keyes.The balance for these items was approximately $2,941,000 and $6,913,000 as of December 31, 2011 and 2010, respectively.This equipment and material is classified in the accompanying balance sheet as equipment held for sale and has been recorded at its fair market value. During 2011 and 2010, the Company sold a portion of these assets for approximately $1,799,000 and $4,310,000, respectively, and recognized gain of approximately $577,000 and loss of $491,000 on the sales, respectively.Management has evaluated the equipment available for sale for possible impairment based on projected future cash flows from their sale.In determining future cash flows, the Company has made significant assumptions concerning the fair market value of the equipment based on their recent sales, mentioned above, and quotes obtained from industry experts.Management recorded impairment charges of approximately $2,750,000 and $0 for the years ending 2011 and 2010, respectively. 10 Note 6.Investments, Related Party and Subsequent Event In August 2006, Western Milling, LLC (a related party)assigned to the Company 100% of the membership units of Western Ag Holdings, LLC, an Iowa limited liability company, for consideration of $2,000,000. Western Ag Holdings, LLC’s sole transaction in 2006 was an investment of $2,000,000 in E Energy Adams, LLC, a Nebraska limited liability company, for 200 membership units, or approximately 3.9% of the entity. The investment is accounted for under the cost method.During the year ended December 31, 2009, the Company recorded an impairment charge of $300,000 for this investment. Condensed, approximated financial information of E Energy Adams, LLC as of and for the years ended September 30, 2011 and 2010, respectively, is as follows: ASSETS Current Assets $ $ Property, plant and equipment, net Other assets Total assets $ $ LIABILITIES AND EQUITY Current Liabilities Other long-term liabilities Long-term debt, less current maturities Note payable - related party Members' equity Total liabilities and equity $ $ Revenue $ $ Gross profit Operating expenses Net income Subsequent to December 31, 2011, the investment in E Energy Adams, LLC was sold to Western Milling,LLC for approximately $350,000, resulting in a net loss on the sale of approximately $1,350,000. The Company has an investment in Tetra Vitae Bioscience during the year ended December 31, 2010. During 2010, the Company recorded its share of the loss of approximately $595,000 and the investment was written down to zero after taking an impairment charge of approximately $1,856,000.Subsequent to December 31, 2011, this investment with a carrying cost of zero was distributed to the stockholders. 11 Note 7.Bank Financing and Subsequent Event Long term debt and line of credit obligations at December 31, 2011 consisted of the following: Term loan, interest at LIBOR plus 400 basis points, (5.0% and 4.27% at December 31, 2011 and 2010) $ $ In August 2011, the Company entered into a 3rd Amendment to its credit agreement.As part of the amendment, Co Bank was replaced as the administrator by Farm Credit Services of America.The note had a principal balance of $3,500,000 and no further advances will be made.Monthly principal payments are due and are equal to 75% of the gross monthly rental revenue (currently $187,500) or $200,000 if the plant is not rented.Additional principal payments are due and equal to 75% of any net monthly equipment sale proceeds and any amounts of cash held by the Company that exceeds $1,500,000 at any quarter-end.Interest is payable monthly and accrues at LIBOR plus 4.5% with a floor of 5%.The note is secured by a blanket lien on all assets. The Company is currently in default of certain covenants and the total amount outstanding has been shown as current. Previous to the 3rd Amendment, the term loan allowed for the repayment of the original $12,000,000 of debt in semi-annual payments beginning September 30, 2009 and ending October 1, 2011. Subsequent to December 31, 2011, as part of the merger agreement discussed in Note 3, the outstanding balance was satisfied in full from the merger proceeds. Note 8. Income Taxes Income tax expense for the year ended December 31 consists of the following: 2011 Current Deferred Total Federal $
